 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaster Jig Grinding and Boring Co. and DavidLawrence Brown. Case 7-CA-19451February 17, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Master Jig Grinding and Boring Co., Farmington,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarge of David Brown, on June 5, 1981, andnotify him in writing that this has been done andthat evidence of his unlawful discharge will not beused as a basis for future personnel actions againsthim."Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge, in concluding his discussion ofBrown's discharge, describes it in terms showing this is a classic "pre-text" rather than "dual lawful motives" case, and Member Jenkins ac-cordingly does not rely on Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980).' We adopt the Administrative Law Judge's recommended Order,except that we shall also order Respondent to expunge from its files allreference to the discharge of David Brown. See Sterling Sugars, Inc., 261NLRB 472 (1982).266 NLRB No. 412. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge any employee orinterfere with the rights of our employees pro-tected by Section 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed ouremployees by Section 7 of the Act.WE WILL offer David Brown immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor any other rights or privileges previously en-joyed, and WE WILL make him whole for anyloss of earnings and other benefits resultingfrom his discharge, less any net interim earn-ings, plus interest.WE WILL expunge from our files any refer-ence to the discharge of David Brown on June5, 1981, and WE WILL notify him that this hasbeen done and that evidence of his unlawfuldischarge will not be used as a basis for futurepersonnel actions against him.MASTER JIG GRINDING AND BORINGCo.DECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case was heard in Detroit, Michigan, on June 17,1982. The charge was filed on June 18, 1981, and theconsolidated complaint issued on July 23, 1981. The issue200 MASTER JIG GRINDING AND BORING CO.is whether the Respondent, Master Jig Grinding andBoring Company, discharged employee David LawrenceBrown because he engaged in protected concerted activi-ties, in violation of Section 8(a)(1) of the National LaborRelations Act (the Act). The Respondent filed an answeron July 30, 1981, in which it admitted all jurisdictionalaspects of the complaint, but it denied the commission ofany unfair labor practice.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed by the General Counsel and the Compa-ny, I make the following:FINDINGS OF FACT-rMaster Jig Grinding and Boring Company is a Michi-gan corporation engaged in the manufacture and sale ofgauges, fixtures, and related products at its place of busi-ness at 31152 W. Eight Mile Road in Farmington, Michi-gan. Master Jig is admittedly an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The supervisory hierarchy included Ran-dolph Vidergar as president and Fred Galyon as supervi-sor and general manager. On some occasions, notablywhen the two managers were absent, employee Joe Car-tier was in charge to take care of customers or to answerthe telephone. During 1981, the number of employeesranged anywhere from four to nine. On June 5, 1981, theRespondent discharged its most senior (in terms of lon-gevity) employee, David Brown, ostensibly because hehad become inefficient and a liability to the Company.It is the General Counsel's position that the Respond-ent discharged Brown as a result of his protected con-certed activities when he acted as the spokesman for agroup of employees on June 4, 1981, the day prior to hisdischarge. In this regard, the General Counsel has shownthat David Brown had been employed at Master Jigsince November 1976. In June 1981, he had the job clas-sification of jig borer hand, and operated a "moore jigborer, No. 3," which is used for precision milling andprecision boring. During his tenure, his wages rose from$6.50 to over $11.75 an hour. He had received his latestraise about 3 months before he was discharged and hadnever been reprimanded orally or in writing. To the con-trary, only 2 weeks before his dismissal he had asked Su-pervisor Galyon if there were any problems at the Com-pany or with his work, and Galyon responded that therewere no problems with the Company or his work.On June 4, while Supervisor Galyon was passing outthe paychecks, Brown asked him when the employeeswould receive their June bonus. Galyon indicated thatthe employees would not receive a bonus and suggestedthat they talk to Vidergar about the matter. WhenBrown informed his colleagues that Galyon had encour-aged them to speak to Vidergar about the bonus, the em-ployees in the shop, except for two, went to Vidergar'soffice and, with Brown as their spokesman, demanded toknow whether they would get a bonus. Vidergar repliedthat, on the basis of his accountant's advice, he had de-cided not to pay any bonuses this year. Brown coun-tered, stating that it was his understanding that bonuseswere not tied to the annual profit picture of the Compa-ny. A general exchange followed in which Brown corn-plained that employees had already sacrificed 10 days ofChristmas leave in exchange for the bonus and the profit-sharing programs, and that the employees were confusedabout the Company's benefits, because none had been re-duced to writing. Vidergar then told Brown to "get offhis high horse" and start his own company if he did notlike the way this Company was administered. The em-ployees then returned to their work stations, and Brownengaged in a brief conversation with a fellow employee,Ron Ellis. Vidergar promptly admonished Brown to goto his machine and to go to work. This remark, accord-ing to Brown, was unusual, since the shop ordinarilyfunctioned very loosely.On the following morning, June 5, Brown reported forwork as usual. Shortly before noon, Supervisor Galyonasked him to come to his office. There, Galyon handedBrown a check and told him that he had to let him go.Galyon expressed regret over the dismissal and indicatedthat he was under orders to state that the reason for thedismissal was unsatisfactory work.In support of its position, the Respondent relied uponthe testimony of its two officials, Vidergar and Galyon,as well as three employee witnesses. Vidergar first ex-plained that the Company did not have a senioritysystem. He then testified that Brown had become ineffi-cient in his job. Vidergar explained that he customarilybid on jobs on the basis of $35 an hour to tool a particu-lar item. Considering overhead expenses, the Companywould break even if an employee's wages and benefitswere $18.92. Yet on one particular job, involving thetooling of six items known as the Paragon Tool job, onwhich the Company had bid $282, Brown had spentmore than 15 hours of work at the time he was dis-charged. That job required an additional 3 hours of workto complete, so that a total of 18 or 18-1/2 hours werespent on the six items. At such a slow pace of work, theCompany would have had to bid (18 x $18.92) or over$300 to break even or about $600 to be profitable. Vider-gar also testified that Brown received too many tele-phone calls at the plant during 1981, when he experi-enced problems with his marriage. According to Vider-gar, Brown was unable to sharpen his own boring tool,even though Supervisor Galyon had demonstrated tohim how it was done; in addition, Brown had negligentlydrilled a hole into the table of his jig borer approximate-ly 3 weeks prior to his discharge.Supervisor Galyon also referred in his testimony toBrown's inability to sharpen his tools and the frequenttelephone calls for Brown, in connection with his person-al problems, sometimes as many as three to four calls perday in 1981. Galyon further testified that on April 16,1981, Brown was more than a half hour late because hewanted to watch a rocket launch on television and thathe left early on that day because "it was a sunny day."Galyon explained that the hole which Brown had drilledinto his work table could interfere with the efficient op-eration of the machine but that it did not render it inop-erative. Galyon agreed with Vidergar that Brown hadtaken too much time in his work on the Paragon Tooljob.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Ron Ellis testified that Brown refused to as-sociate with him, preferring instead to socialize with hisown clique. Knowing that others would "sneer at you"caused Ellis to have difficulties in his work. When askedwhat he thought of Brown's work performance, Ellisstated:Well, I-I've worked in places where guys werereally good, and then I've seen really bad guys.He's somewhere in the middle. I mean his workwasn't all scrapped out. We saved most of it. Butit's not AA grade work.According to the testimony of Joseph Cartier, a jiggrinder operator: "There were times where [Brown's]work was very good. There were times where the workwas very bad. Inconsistency would be the biggest thing."Cartier recalled the day in April when Brown left workearly, all the employees, except Cartier, began punchingout shortly after lunch, because there was no supervisionat the plant during the day. Cartier remembered thatBrown was among those employees, but he was unableto recall whether Brown was the instigator or in whatsequence they punched out. Employee Gary Cross simi-larly could not recall in what sequence the employeesleft on that day. In his opinion, everybody decided all atonce to get their timecards and punch out.AnalysisThe record is clear and the Respondent has not con-tested that Brown acted as the spokesman for a group ofemployees who had confronted their "boss" on June 4,demanding to know whether they were going to receivethe June bonus. When told that the bonus would not bepaid, the employees complained about other aspects oftheir working conditions, such as the elimination of the10 vacation days at Christmas time and the absence ofany written company policies. Only I day after the meet-ing, their spokesman, David Brown, one of the mostsenior employees at the plant, was discharged with theexplanation that his work was unsatisfactory. Yet Brownhad not received any written or oral reprimands from hissupervisors about his work performance. This evidenceshows that the Respondent discharged Brown, not be-cause of poor work performance, but because of hisprominent role in the June 4 confrontation with his em-ployer. Brown's conduct in this regard constituted pro-tected concerted activity under Section 7 of the Act, andRespondent's discharge of Brown interfered with therights of the employees protected by Section 7 of theAct. The General Counsel has, accordingly, established aprima facie case of Respondent's violation of Section8(a)(1) of the Act.Moreover, I find that the Respondent has failed toovercome the prima facie showing under Wright Line,251 NLRB 1083 (1980). For example, while the Re-spondent offered proof concerning the frequency of per-sonal telephone calls for Brown while he experiencedmarital problems, there was no showing that this prob-lem persisted up to the time of his discharge in June.Moreover, while the Respondent had established thatduring one day in April Brown was late for work and,along with other employees, had taken off the rest of theafternoon, the Respondent failed to show that Brownhad instigated the action or that he was habitually tardyfor work. The episode, involving the damage to the tableof the jig borer machine, similarly appeared unrelated toBrown's discharge. Not only was the damage done 3weeks prior to the discharge, but it was also clear thatthe machine continued to function without substantialchange in its operation. Finally, the record is not conclu-sive that Brown was responsible for the slow progress ofthe Paragon Tool job. Galyon admitted in his testimonythat the reamer, a necessary tool for the Paragon job,was not performing properly. Accordingly, the reamerhad to be retooled at least once. Indeed, Gary Luybenwho performed the work on the reamer testified that hehad to regrind the reamer four or five times in order tocomplete the Paragon job. Luyben also overheardGalyon refer to it as "a bitch job." In any case, even ifBrown had taken an unusually long time in working onthis particular assignment, there is no evidence that hehad generally become inefficient as an employee or thathis work had become unsatisfactory. Considering theentire record, particularly the timing of his discharge, theonly inference is that Brown was discharged in violationof his rights protected by Section 7 of the Act.CONCLUSIONS OF LAW1. The Respondent, Master Jig Grinding and BoringCompany, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. By discharging employee David Lawrence Brown,because he engaged in protected concerted activities, theRespondent interfered with the rights of employees guar-anteed in Section 7 of the Act and thereby violated Sec-tion 8(aX1) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent, having unlawfully discharged an em-ployee, must offer him reinstatement and make himwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings, as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), plus interest as computed in FloridaSteel Corporation, 231 NLRB 651 (1977). See generallyIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon these findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER'The Respondent, Master Jig Grinding and BoringCompany of Farmington, Michigan, its officers, agents,successors, and assigns, shall:In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-Continued202 MASTER JIG GRINDING AND BORING CO.1. Cease and desist from:(a) Discharging employees or coercing any employeefor engaging in concerted activities protected by Section7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer David Brown immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the unlawfulaction against him, in the manner set forth in the remedysection of the Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.payroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its facility in Farmington, Michigan, copiesof the attached notice marked "Appendix."2Copies ofthe notice, on forms provided by the Regional Directorfor Region 7, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon their receipt and be maintained byit for 60 consecutive days, in conspicuous places, includ-ing all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Re-spondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."203